Name: Council Regulation (EEC) No 3141/76 of 21 December 1976 amending Regulation (EEC) No 1163/76 on the granting of a conversion premium in the wine sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 12. 76 Official Journal of the European Communities No L 354/5 COUNCIL REGULATION (EEC) No 3141/76 of 21 December 1976 amending Regulation (EEC) No 1163/76 on the granting of a conversion premium in the wine sector HAS ADOPTED THIS REGULATION :THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Article 1 Regulation (EEC) No 1163/76 shall be amended as follows : 1 . The following subparagraph shall be added to Article 2 (2) : 'However, in the case of vines under glass, the lower limit shall be reduced to 1-4 ares'. Having regard to the proposal from the Commission, Having regard to the opinion of the European Parlia ­ ment ('), Having regard to the opinion of the Economic and Social Committee (2), Whereas Council Regulation (EEC) No 1163/76 of 17 May 1976 (3), as amended by Regulation (EEC) No 2428/76 (4), provides for the granting of a conversion premium in the wine sector ; whereas Article 2 (2) thereof provides that premiums may not be granted for areas of less than 25 ares, thereby excluding most vines under glass ; whereas, since the conversion of grape varieties grown under glass should be encour ­ aged, provision should be made for the conversion of such varieties to qualify for the premium ; 2. With effect from 1 December 1976 the date mentioned in the first indent of Article 3 ( 1 ) shall ,be replaced by that of 16 January 1977. 3 . The following paragraph shall be added to Article 4 : '3a . Where the area to be converted for which the premium is requested is planted with a mixture of several vine varieties, some of which do not qualify for the premium, the premium shall be granted  for the entire area, provided that the varie ­ ties referred to in Article 2 ( 1 ) (a) cover more than 70 % of the area' in question ,  for the part of the area actually planted with the varieties referred to in Article 2 ( 1 ) (a) where those varieties cover 70 % or less of the area in question .' 4 . Article 4 (5) shall be amended to read as follows : ' 5 . The Council , acting by a qualified majority on a proposal from the Commission , may decide to alter :  the amount of the premium,  the dates set out in Article 3 ( 1 ).' Whereas in the case of areas for conversion containing several vine varieties, certain of which do not qualify for the premium, the conditions under which the premium may be granted for the area as a whole should be laid down : Whereas in view of the amendments made by this Regulation to the scope of Regulation (EEC) No 1163/76, the time limit laid down for lodging applica ­ tions for premiums should be extended from 1 December 1976 to 16 January 1977 ; Whereas to enable at a later stage if necessary the period for lodging applications for premiums to be extended, provision should be made so that the time limit for lodging such applications can be changed, Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (') Opinion delivered on 17 . 12. 1976 (not yet published in the Official Journal). (2) Opinion delivered on 24. 11 . 1976 (not yet published in the Official Journal). (3 ) OJ No L 135, 24. 5 . 1976, p. 34. &lt; OJ No L 276, 7 . 10 . 1976, p. 4. No L 354/6 Official Journal of the European Communities 24. 12. 76 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 December 1976. For the Council The President A. P. L. M. M. van der STEE